Citation Nr: 0030465	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from March 1951 to December 
1952.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for hearing loss, and granted entitlement 
to service connection for PTSD, with assignment of a 10 
percent evaluation effective from March 1, 1994.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1994, a transcript of which has been 
associated with the claims file.  

In December 1994 the Hearing Officer's granted entitlement to 
an increased evaluation of 30 percent for PTSD effective from 
March 1, 1994, and affirmed the denial of service connection 
for hearing loss.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


2.  PTSD is productive of not more than considerable social 
and industrial impairment. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 3.102, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hearing loss.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).



In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999). 

In fact, the Court has further held that VA is precluded from 
further developing the evidence absent a well-grounded claim.  
See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  





If not shown during service, service connection may be 
granted for organic disease of the nervous system 
(sensorineural hearing loss) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The veteran's DD-214 reflects that he served in Korea, as a 
field clerk in the infantry [K Co., 38th Inf.], earning among 
other awards, the Combat Infantryman Badge.  Service records 
including a 201 file are unavailable and presumed to have 
been lost due to fire according to the National Personnel 
Records Center which has certified that he had 10 months, 19 
days of service outside the United States.

The veteran filed his initial claim for compensation for 
hearing loss on March 1, 1994. 

On a VA psychological evaluation in May 1994, with regard to 
his alleged hearing loss, the veteran stated that on his 
return from Korea, he had been a rifle instructor working 
"side by side for three months".  He further described his 
military occupational specialty as "combat infantry 
rifleman", during which he said he had fired a weapon in a 
combat situation and had been fired upon.  He gave similar 
responses on the VA psychiatric assessment also in May 1994.  
He indicated that he had been seen for psychiatric problems 
but no reference is made to care since service for hearing 
loss.

At the personal hearing before a Hearing Officer held at the 
RO in November 1994, the veteran testified that he had been 
exposed to severe noise overseas and on return to the States 
after Korea from rifle fire.  He indicated that he had not 
worn ear protectors that he recalled.  Tr. at 4.  He stated 
that he had noticed some loss of hearing before he got out of 
service but had not reported it.  Tr. at 4.  He had not had 
testing on his separation physical, but he said he knew his 
hearing acuity at separation was less than it had been at 
entrance.  Tr. at 5.  

He thought that he had also had hearing trouble in the year 
after separation from service, but he let it go.  Tr. at 5.  
The last time he had taken a hearing test was 3-4 years 
before when someone was trying to sell him an expensive 
hearing aid.  Tr. at 6.  He described his current hearing 
loss and tinnitus.  Tr. at 6-8.  He had not had significant 
noise exposure at work since service.  Tr. at 8-9.  He 
recalled that he had been told he had 15% hearing loss in the 
1960's, that it continued, and was bothersome.  Tr. at 9-10.  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, 5 Vet. App. at 92.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claim for service connection for hearing loss is not well 
grounded and should be denied.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  




of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or diseases may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (1999).

There exists no doubt that the veteran served in combat as he 
is a recipient of a Combat Infantryman Badge.  He has also 
been granted service connection for PTSD based upon his 
combat induced stressors.  Even so, the veteran is still 
required to show evidence of a current disability and a link 
between current disability and service.

Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).



For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of hearing loss, and has not 
presented evidence of a nexus between hearing loss and 
service.  Consequently, the Board concludes that his claim of 
entitlement to service connection for hearing loss is not 
well grounded.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hearing loss is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
doctrine of reasonable doubt has no application to his case.


II.  Entitlement to an initial evaluation in excess of 30 
percent for  PTSD.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupation.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time base don the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

The previous schedular provisions (prior to November 7, 1996) 
of Diagnostic Code 9411, applicable to PTSD claims, require 
that evaluation will be based on certain criteria:  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  
When there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to provide definite industrial 
impairment, a 30 percent evaluation may be assigned.  

at the Board articulate "reasons and bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

The Board is bound by the interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's PTSD.

There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the amended criteria effective November 7, 1996, a 100 
percent disability evaluation is warranted for PTSD with 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.


A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1999).

A 30 percent rating is assignable under the revised 
provisions when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as 
:depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  



Factual Background

On March 1, 1994 the veteran submitted a claim of entitlement 
to service connection for PTSD.  His application shows he had 
not consulted any physicians or received any hospital 
treatment for any injuries or diseases.  He listed no one as 
having any knowledge of any injuries or illnesses.  He 
indicated that he had four years of college.

On May 4, 1994, the veteran underwent a special psychological 
evaluation for VA compensation purposes; however, the claims 
file was not available for review.  At that time, he was said 
to live in a fantasy most of the time where he did not have 
to face anything.  He had reportedly been married once, from 
1960-1965, and said that he had had a difficult relationship 
with his 33 year old son which had become somewhat better but 
was still strained.  The veteran described himself as being 
isolated most of the time and neither communicative nor 
affectionate.  He did not find it easy to relate to 
significant others.  He was living alone in a house he was 
then buying.  Other interpersonal relationships also were a 
problem and he described considerable anger at work, where he 
had been passed over.  He had acquired a Bachelor of Arts 
Degree in Liberal Arts in 1958, and had done graduate work as 
well.

The veteran had worked for CBS news for 30 years as a 
facilities manager, but said he did not have much of a job 
any longer; that he had been pulled from his department 
several years before, and had been deliberately isolated; 
that he was no longer given funding for his projects; that he 
had been overlooked for promotion as he did not fit the mold 
and had a "bad temper and mouth" problem; but, however, he 
said he had kept his job long enough to get a retirement 
pension.

He reported that he had been seen by a chiropractor for 
various complaints including those associated with 
depression.  He said he had been depressed since Korea, and 
had had prior problems with both drugs and alcohol, but was 
currently sober.  

The veteran said he was currently receiving VA counseling 
(Sepulveda), having received it elsewhere prior to 1994 
referable to his wife and marriage.  

The veteran described having a problem with chronic auditory 
and visual hallucinations of people screaming, explosions, 
and smells of Korea, all of which had become more pronounced 
since he had stopped drinking.

The MMPI was felt to be invalid for a number of possible but 
inconclusive reasons.  However, other testing was felt to 
confirm the PTSD diagnosis.  It was noted that the last 10 
years had been the worst period for him; and it was felt that 
he needed to continue outpatient psychiatric care.

VA conducted a special psychiatric examination of the veteran 
in May 1994.  The examiner noted that the claims file had not 
been made available for review.  He described a full spectrum 
of PTSD symptoms from hypervigilance and irritability to 
nightmares, intrusive recollections, dissociative like 
symptoms of hearing screaming and incoming mortar sounds.  He 
avoided external exposure to things that reminded him of war.  
He had been isolative during these years and subject to 
depression.  He had stopped drinking completely in 1985, 
before which he had had three arrests for drunk driving and 
had gone to AA.  He was then starting psychotherapy with VA.  

He had had a stable work history with CBS where he was 
currently a stage operations manager.  He felt he had not 
been promoted because of his short temper and difficulty 
relating to others.  Recently he had not received any pay 
increases.

The veteran reported first having sought professional help 
around 1966 after his first arrest for drunk driving.  He saw 
a private psychiatrist for about one year in 1972 when he was 
having problems with relationships, but he was still drinking 
at the time.  He sought therapy again in 1988.  He had 
recently sought help from VA, where he had just begun 
psychotherapy with one of the residents.  He felt that this 
was the first setting in which people had been able to 
understand and respond to his war experiences.


The veteran reported having first married from 1960 to 1963.  
He felt that drinking may have interfered with his marriage.  
He had a thirty-three year old son from this marriage whom he 
saw regularly.  He had had several relationships, but none 
had last more than  a few years, and he had had no intimate 
relationships for past ten years.  He stated that he had no 
friends and lead a very isolative life.  He spent time off 
from work working on his vehicle, listening to music, and 
attending lectures.  He felt very lonely.  At times his mood 
was depressed, but generally for no more than a few days at a 
time.  

On mental status examination the veteran was alert, oriented, 
cooperative, and casually but neatly dressed.  His affect was 
generally appropriate, though somewhat constricted in range.  
He was uniformly serious and displayed little humor.  He 
stated he was not accustomed to talking about his war 
experiences as he had almost never done this before.  His 
speech was halting when he provided details about some of his 
experiences in Korea.  

Overall, his mood appeared to be mildly to moderately 
depressed.  He reported occasional suicidal ideation but no 
current plan or intent.  The examiner recorded that he 
observed no evidence of psychosis or cognitive impairment, 
and he appeared to be an intelligent and articulate man. He 
tended to deny his feelings and stated that it was painful 
for him to see how isolated and antisocial he had become.  
PTSD was pertinently diagnosed.

In an October 1994 letter Dr. SMEF advised that the veteran 
was under his care for anxiety and depression.  He 
recommended hypnotherapy to help his condition.

In a November 1994 letter SJ, a certified hypnotherapist, 
advised that she was treating the veteran for anti-social 
behavior including rage, isolation, low self-esteem, guilt, 
and depression.  All of the foregoing were said to have a 
negative effect on his personal relationships, including 
marriage and job progression.  

Also received in 1994 was a letter from MS, DDS, who advised 
that the veteran had been his patient for over ten years.  
During that time he had exhibited many oral manifestations 
and habit patterns consistent with stress.  He had been 
diagnosed as having mild to severe temporomandibular joint  
dysfunction with frequent acute symptoms.  He had been shown 
to be a bruxer and clencher, and had worn his teeth down from 
these oral habits.  He frequently broke and chipped his teeth 
and fillings, and constantly complained of joint, muscle and 
tendon soreness, tenderness, cramping and spasm.  He had been 
treated for all of the foregoing without success.  He found 
it impossible to stick to any regimen of oral treatment 
because of his nervousness, and irritability to any removable 
appliance placed in his mouth.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1994, a transcript of which has been 
associated with the claims file.  At that time he was rated 
as 10 percent disabled by PTSD, and argued that the 
evaluation did not truly reflect the nature and extent of its 
severity.  His testimony was essentially consistent with 
descriptions of symptoms provided on previous VA 
examinations.

VA conducted a special psychiatric examination of the veteran 
in April 1998.  The examiner recorded that the claims file 
had been made available for review.  He noted that the 
veteran's last contact for treatment was with a 
hypnotherapist two or three years previously due to total 
absence of any social life and nightmares.  He described 
experiences from combat and related that he was overwhelmed 
by guilt feelings.  Currently when he saw Asians he wondered 
if his actions indirectly hurt them.  He avoided watching any 
war movies because they would upset him too much.  

About two years before, his girl friend invited him to watch 
the movie Forest Gump, having first reassured him that it was 
just a movie.  After watching that movie, the battle scenes 
caused him to have a "setback" of major proportions.  He 
started to drink alcohol again after having been abstinent 
for two years.  He also resumed smoking cigarettes.  His 
nightmares had worsened.  He awakened at night screaming 
while sweating excessively.  

His sleep became severely disrupted and his social life was 
"snuffed out."  His girl friend had deserted him because of 
his abhorrent behavior.  He stated that the noise factor in 
the movie had a terrible effect on him.  To this day, he was 
unable to tolerate any loud noises such as the telephone 
ringing, sirens blaring, or airplanes landing.  His home was 
located near the airport and the sound of jet planes 
constantly reminded him of incoming mortars.  He was unable 
to move because of real estate conditions.  As a result, he 
had become reclusive and lived by himself.  He reported 
having developed a twitching movement of his body which he 
claimed was secondary to nightmares and intrusive memories.  
He had become more anxious, irritable and hypervigilant.  
Most of the time he tried to avoid having any thoughts about 
his war experiences in Korea, and because of that, avoided 
any more treatment sessions for PTSD symptoms.  He stated "I 
don't want to talk about it."

On a normal day he got up and went to work.  He was currently 
employed by CBS. He stated they have "moved me into a box 
and I work alone."  In the beginning he worked in the 
animation department, but had been removed from that 
position.  His present job consisted of checking the payroll 
for employees.  At times he might be assigned to do other odd 
jobs.  He had been employed by CBS for 38 years.  Over the 
years he had developed a lot of anger over his current work 
conditions and the politics involved at his job.  

He felt that he was not emotionally equipped to deal with 
that.  He also harbored a lot of anger about the fact that he 
had been unable to help the depression because of his 
restricted social life.  He explained that his drinking 
probably compensated for the lack of any social life.  He had 
about a six pack each night.  In addition, he might also have 
some wine or whiskey.  In the past he attended Alcoholics 
Anonymous meetings, but he had ceased to do so because he was 
ashamed to face the people he had gotten to know there.  He 
used to have thoughts of suicide as recently as six months 
before, but no longer entertained such ideas.  During his 
free time he worked on his car in a garage.  He had also quit 
visiting any of his friends, even if they had invited him.

On mental status examination the veteran was alert and well 
oriented times three.  His affect and mood were not depressed 
or anxious, but somewhat constricted.  He demonstrated some 
difficulty in talking about the war experiences, but 
generally his speech was relevant, coherent, and logical.  He 
claimed to hear voices and the voices were of a former girl 
friend.  He had heard these voices for five years.  
Occasionally he felt that people may be after him.  Cognitive 
testing showed that he had some difficulty in remembering the 
sequence of presidents starting from Clinton to Kennedy.  He 
was able to retain and recall two out of three objects after 
three minutes.  He did well in proverb interpretations, 
calculations, and similarities.  He had good insight and 
judgment was not impaired.

The pertinent diagnosis was PTSD.  The examiner considered 
the veteran to be moderately impaired.  He noted that the 
veteran presented with a range of symptoms that fulfilled the 
criteria of PTSD.  The examiner recorded that the veteran's 
primary problem, at this time, secondary to PTSD, was his 
poor social life.  He felt that PTSD had restricted and 
impaired his ability to relate to other people.  He also 
showed some impairment of memory.  The examiner noted that 
the memory impairment may be related to his alcohol abuse, 
and hearing voices may be drug induced.  GAF was 60/60.

A special independent psychiatric examination of the veteran 
for VA compensation purposes was conducted in March 2000.  He 
complained of nightmares and depression.  He was reluctant to 
talk about his combat experiences.  After his return from 
Korea he developed symptoms such as nightmares about his war 
experiences almost every night, with poor sleep.  At times he 
awakened screaming.  He had flashbacks about his war 
experiences "all of the time."

The veteran stated that while in the office he was 
experiencing intrusive thoughts and vivid memories about his 
war experiences; however, these did not seem to interfere 
with his ability to continue the interview and establish 
rapport with the interviewer, or interfere with his ability 
to answer questions appropriately.  



The veteran related that he was unable to watch war movies or 
talk about the war.  He also had a hard time watching any 
type of violence on television.  He reported having a low 
mood; however, this was mostly after he lost his job in 
December 1998.  He reported having a variable appetite.  He 
had had suicidal ideations during the past two years; 
however, he denied any plans or intentions.  He also denied 
having any psychotic symptoms, including auditory and visual 
hallucinations, as well as delusions.

The veteran denied any psychiatric hospitalizations.  He had 
been followed by a psychiatrist on an outpatient basis in 
1963 and 1964, again in 1973 and 1979, and in 1990.  
Currently, he was not being followed by a psychiatrist and 
was not attending any groups at the VA hospital.  He stated 
that at times he saw the psychiatrist he did not receive any 
medications.  He stated "It didn't help."

The veteran reported he was in management for CBS Television 
for 40 years, but was laid off in December 1998.  The reason 
for the layoff was downsizing; however, he stated that there 
may have been other reasons, namely the fact that his 
supervisor did not like his aggressive attitude and "big 
mouth."  He was divorced and had one child.  

He had a Bachelors Degree in Liberal Arts.  He denied any use 
of street drugs; however, he reported drinking alcohol 
heavily during the time period of 1975 through 1985.  He 
stopped drinking in 1985 and attended Alcoholics Anonymous 
meetings.  He reported having a brief relapse about five or 
six years before, but currently denied any use of alcohol.  
He was in jail on two occasions for driving under the 
influence.

The veteran reported that he lived alone.  He spent his day 
taking care of his apartment.  He was able to do his 
household chores and cook for himself, at times.  He was able 
to take care of his grooming by bathing and showering.  He 
had a few friends.  He took care of his own finances and 
arranged his own transportation.

On mental status examination the veteran appeared well 
groomed.  He was cooperative during the interview, with good 
eye contact and normal psychomotor activity.  There were no 
abnormal movements noted.  He sat in a chair fairly 
comfortably.  He did not appear to be intoxicated.  He was 
able to establish a good rapport with the examiner.  His mood 
was mildly dysphoric.  Affect was constricted; however, he 
was able to smile at times.  Speech was of normal rate, 
volume, and rhythm.  His thought processes were logical and 
goal-directed.  He was able to follow the conversation and 
answered questions appropriately.

The veteran denied any suicidal or homicidal ideations, 
delusional thinking or ideas of reference.  He denied any 
auditory or visual hallucinations.  His level of 
consciousness was alert.  He was oriented to person, place, 
and date.  He was able to recall three items (car, yellow, 
house) immediately and two items out of three after five 
minutes.  He was able to recall his date of birth and address 
without problems.  He was able to spell the word "world" 
backward without hesitation.  He was able to subtract serial 
7's times four without hesitation from 100.  He was also able 
to add 7 + 5 and subtract 20 - 7 with no problems.

When asked how a table and chair were similar, the veteran 
stated that they were both pieces of furniture.  When asked 
to explain the meaning of the proverb, "Don't cry over 
spilled milk," he stated "It is not worth dwelling over 
things that cannot be changed."  When asked "What would you 
do if you found a stamped, addressed letter on the ground," 
he stated, "I would mail it."  When asked, "What would you 
do if someone yelled 'fire' in a theater," he stated "I'd 
call for help."  His general fund of knowledge was adequate.  
He was able to name four past presidents and three countries 
in Europe.  Insight was within normal limits and impulse 
control was normal.

The examiner recorded that the veteran did not have 
impairment of thought process or communication, delusions or 
hallucinations, inappropriate behavior, or suicidal or 
homicidal thoughts.  The examiner recorded that the veteran 
did have the ability to maintain minimal personal hygiene and 
other basic activities of living.  He was oriented to person, 
place and time.  His short- and long-term memory was intact.  

The veteran did not have obsessive or ritualistic behavior 
that interfered with routine activities.  He did not have 
irregular rate and flow of speech or any irrelevant, 
illogical or obscure speech patterns.  He reported some low 
mood; however, he stated that this was mostly related to the 
loss of his job in December 1998.

The veteran did not have impaired impulse control.  He 
complained of poor sleep with nightmares every night and, at 
times, he awakened screaming.  These appeared to minimally 
interfere with his daily activities.  

The examiner diagnosed PTSD, chronic; alcohol dependence, in 
full sustained remission.  The level of stressors was 
considered moderate (unemployment and financial).  The GAF 
was 65/65.  

The examiner noted that currently the veteran complained of 
poor sleep with nightmares every night.  Also, he had 
flashbacks throughout the day every day, with vivid intrusive 
memories as well.  He also avoided situations and 
conversations which reminded him of his war experiences, such 
as war movies, news on television, etc..  He also reported 
having some low mood with variable appetite, as well as 
occasional suicidal ideations, but no plan or intent during 
the past two years.  

The examiner noted that the veteran met the criteria for 
PTSD; however, they appeared to minimally interfere with his 
daily activities.  In fact, during the interview, he stated 
that he had vivid intrusive memories while talking to the 
examiner, but these memories did not appear to interfere with 
his ability to continue the interview, to establish a good 
rapport with the examiner or to follow a conversation and 
answer questions appropriately.

The examiner recorded it needed to be noted that the veteran 
had a stable job at CBS Television for over 40 years; 
therefore, it appeared that his symptoms, over the years did 
not interfere in any significant way with his ability to 
perform at work.  

During the interview he was able to follow the conversation 
and answer questions appropriately.  He was very attentive.  
On formal mental status examination he was found to be 
cognitively intact, with good memory, attention and 
concentration.  At this time he had the ability to maintain 
concentration and attention on a sustained basis, as well as 
understand, remember and carry out simple, one- and two-step 
job instructions, as well as more complex job instructions.  
He would not have difficulty interacting with the public, 
potential supervisors or co-workers in an appropriate manner.  

The examiner recorded that based on the evaluation, the 
veteran's prognosis was fair; however, he would probably 
benefit from receiving appropriate psychiatric care.  Based 
upon his presentation, he was capable of appropriately 
managing funds at the present time.


Analysis
The Board finds that the veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an initial increased evaluation for that disability 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran has been 
given the opportunity to submit additional evidence in 
support of his claim.  He has provided private medical 
documentation, and has been afforded several comprehensive 
special psychiatric examinations during the course of his 
claim.  The Board is unaware of any additional evidence that 
has not already been requested and/or obtained that is 
pertinent to the veteran's claim.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

Since the criteria for rating PTSD changed during the course 
of the current appeal, the veteran is entitled to application 
of those criteria which are more favorable.

Under the previous criteria the Board finds that the 
veterans' symptoms more closely approximate considerable 
social and industrial impairment warranting the next higher 
evaluation of 50 percent.  He has admitted difficulty in 
getting along with people, becomes easily agitated, and has 
some trouble remembering things and concentration, and a long 
history of anger, some difficulty in getting along with his 
fellow workers, and resultant isolation sometimes after 
"mouthing" off at work.  However, he is not currently shown 
to have such reduction in reliability or flexibility and 
efficiency levels as to exhibit overall social and industrial 
impairment of a severe degree which would warrant a 70 
percent evaluation under the criteria effective prior to 
November 7, 1996.  

Although the evidence is not unequivocal, the Board finds 
that it is relatively balanced, in which case the veteran is 
entitled to the higher of two evaluations when there is a 
question as to which of two evaluations would more properly 
classify the level of severity of his psychiatric disability.  
38 C.F.R. § 4.7.  


The Board notes that the most recent examination report shows 
that the veteran was able to successfully be employed for 
more than 40 years, that the loss of his job was due to 
downsizing, not because of his psychiatric illness, and that 
he was fully capable of returning to gainful employment.  

The examination reports in general have been clear in showing 
that the veteran's social abilities have for the most part 
been adversely affected by his PTSD which repeatedly has been 
classified as not more than moderately disabling, consistent 
with not more than a 50 percent evaluation under the previous 
criteria for rating mental disorders.  With resolution of any 
doubt in his favor, thus, under the previous criteria, he may 
be reasonably considered to meet the criteria for the next 
higher evaluation of 50 percent.

While the evidentiary record supports entitlement to the next 
higher evaluation of 50 percent, it does not support 
entitlement to the following higher evaluation of 70 percent 
under either the previous, or the revised criteria which 
became effective November 7, 1996.  The criteria for a 70 
percent evaluation contemplate severe social and industrial 
occupational impairment.  

Although the veteran is not now employed, this is not shown 
to be due at all to his PTSD, but rather because of 
downsizing.  And while he is socially diminished, the 
veteran's social functioning in and of itself does not 
approach the severe level of impairment contemplated in the 
70 percent evaluation under the previous criteria.

Under the revised criteria, the veteran has not been reported 
to experience more than occasional suicidal ideation.  He is 
not hampered by obsessional rituals of any kind which 
interfere with his routine activities.  At no time has he 
been reported to exhibit illogical speech.  He has not 
demonstrated near continuous panic.  


Depression has been a part of the symptomatic components, but 
has not affected the veteran's ability to function 
independently.  Violence has not figured in the veteran's 
behavior and he has not neglected his personal appearance.  
As such, the Board does not find that the criteria for a 70 
percent evaluation under the revised criteria have been met 
on the basis of the evidentiary record to date.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided nor discussed the criteria for 
assignment of extraschedular evaluation.

The Board perceives no prejudice to the veteran in discussing 
such criteria in the context of the current appellate review.  
See VAOPGCPREC 6-96.  In this regard, the veteran has had the 
opportunity to present written as well as oral argument 
referable to extra-schedular evaluation.  He has been 
afforded the opportunity to submit additional evidence to be 
considered by the RO in this regard.  He has in fact 
submitted additional evidence and presented oral as well as 
written argument.  


The record shows that the veteran has, on several occasions, 
clearly expressed how his psychiatric disability has 
adversely affected his ability to work, and has commented on 
his need of care in this regard.  The veteran had a full 
opportunity to present his increased rating claim before the 
RO which implies extraschedular evaluation in this regard.  
Hence, the Board notes no prejudice to the veteran in the 
Board's addressing of this phase of his increased 
compensation claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review of 
consideration of extraschedular evaluation.  As the Board 
reported earlier, the veteran's employment history shows that 
he successfully maintained gainful employment for more than 
forty years with the same employer, and was terminated in a 
downsizing operation.  

His most recent examiner clearly pointed out that PTSD had 
not been a factor in preventing any kind of long time 
employment and would not be a present barrier to employment.  
Additionally, the veteran's treatment for his psychiatric 
problems has never involved inpatient care.  It therefore may 
not be said to have required frequent inpatient care.  He has 
had outpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD,  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.



ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 30 -


- 1 -


